fij irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 ofthe code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c j redacted letter final adverse determination under sec_501 c j -no protest letter4038 rev catalog number fj l irs department of the treasury internal_revenue_service p o box cincinnati oh legend x date y date z state dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 ofthe code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form_1 023-ez streamline application_for recognition of exemption under sec_501 c of the internal_revenue_code on date x you attest that you were incorporated on date y in the state of z you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes and that your organizing document contains the dissolution provision required under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest yqu will refrain from supporting or opposing candidates in political campaigns in any way ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested supplemental to the above attestations this information shows that you were formed as a nonprofit corporation on y in the state of z your articles of incorporation state that you are formed as a charitable or religious corporation as defined in the state of z's code your bylaws state that you are organized exclusively for charitable religious educational and scientific purposes including making distributions to organizations that qualify as exempt_organizations under sec_501 of the code your bylaws further state that you are not organized for the private gain of any person your purpose is to provide members with access to social support if a member dies or if there is a death in their family you also provide support related to arrests medical_expenses and immigration issues in the case of death you provide cash payments to members or their beneficiary of approximately dollar_figure to assist with funeral_expenses and other incidentals members pay approximately dollar_figure any time a member or beneficiary dies new members are not eligible for cash payments for the first days members may only receive one cash payment per year - dollar_figure membership is open to persons years of age and older in your local area you charge a non-refundable membership application fee of approximately dollar_figure remaining fee goes into a benevolence fund you charge an annual membership fee of approximately dollar_figure members who do not provide the required_payment for a period exceeding one year shall be deemed to have resigned and are not permitted to reapply for membership approximately dollar_figure is identified as a registration fee and the you also have a development fund you search for opportunities that enhance social economic development amongst your members you disseminate information regarding social economic development opportunities at your meetings or through social media you organize information sharing networks for members who have contributed to the development fund and you organize investor-entrepreneur forums you provide individual and collective investment opportunities to your members for collective investment opportunities members are informed of the opportunity and invited to participate by buying shares into the specific project in that event all or part of the contributions made to the development fund will be converted to shares law sec_501 c of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such letter rev catalog number 47630w exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_76_205 1976_1_cb_226 describes an organization formed to aid immigrants in overcoming social cultural and economic problems by providing personal counseling referrals to helpful agencies social and recreational activities and instruction in english also the organization distributed newsletters containing information on attaining citizenship securing housing and obtaining medical_care the organization was found to be operated exclusively for charitable and educational_purposes and qualified for exemption under sec_501 ofthe code revrul_79_359 1979_2_cb_226 describes an organization which provided religious burial services that directly support and maintain its basic tenets and beliefs regarding burial of its members the organization was formed by religious and lay leaders of a particular religion in order to comply with the religious tenets requirements regarding the preparation of the body must be followed and blessing holding services over and interring the deceased were required the organization qualified for exemption under sec_501 of the code for exclusively religious purposes in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 of the code that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in 92_tc_1053 the tax_court held that an organization that as its primary activity operated a school to train individuals for careers as political campaign professionals was not operated exclusively for exempt purposes as described in sec_501 of the code because the school's activities conferred impermissible private benefit the court defined private benefit as non-incidental benefits conferred on disinterested persons that serve private interests letter rev catalog number 47630w application of law in order to qualify for exemption under sec_501 of the code you must be both organized and operated exclusively for exempt purposes as described in sec_1 c -l a l you are precluded from exemption because you are operated for the non-exempt substantial private benefit of your members to satisfy the operational_test under sec_1_501_c_3_-1 an organization must establish that it is operated exclusively for one or more exempt purposes you were formed for the non-exempt purpose of providing a substantial private benefit to your members through your death_benefits and investment activities because your activities do not accomplish an exempt_purpose you do not qualify for exemption you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit the private interests of your members rather than the public the organization in this ruling made payments only to the designated individuals identified by the contributors the death_benefits you pay are limited to your members in order to qualify for exemption under sec_501 of the code you must serve a public rather than a private interest as described in sec_1_501_c_3_-1 the group of parents in revrul_69_175 provided a cooperative service for themselves and thus served their own private interests like that organization you were formed to provide benefits to your members in your case a substantial portion of your activities consists of providing death_benefits and investment opportunities to members these activities serve private rather than public interests which precludes you from exemption you are dissimilar to the organization described in revrul_79_359 that organization was formed to further religious beliefs regarding the burial of members of a particular religion it performed religious burial services you are not formed to carry out any religious burial services with regard to your deceased members your purpose is to pay death_benefits and provide investment opportunities to your members you are not operated exclusively for charitable or religious purposes within the meaning of sec_501 c of the code as illustrated in better business bureau a single substantial non-exempt purpose is sufficient to prevent exemption although you provide some social services to your members such as assistance with immigration issues your primary purpose of providing death_benefits and investment opportunities to members prevents qualification for exemption under sec_501 of the code you are distinguished from the organization described in revrul_76_205 which provided aid to immigrants in overcoming social cultural and economic problems your activities provide substantial private benefits to your members which are impermissible under sec_501 as described in american campaign academy v commissioner accordingly you are precluded from qualifying for exemption conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code because you are not operated exclusively for sec_501 purposes rather you are operated for the private benefit of your members accordingly you do not qualify for exemption under sec_501 letter rev catalog number 47630w ifyou don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code letter rev catalog number 47630w where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top ofthis letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it lfyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
